DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2021 has been placed in record and considered by the examiner.

Response to Applicant’s Argument about Election/Restriction Requirement
Applicants argument with respect to Election/Restriction Requirement based on Unity of Invention has been considered.
The Examiner accepts that Group I and Group II are similar.
However, Group III includes for example claim 40 or Claim 49 requiring triggering window includes at least one orthogonal frequency division multiplexing (OFDM) symbol in a subframe located before or after the candidate location, which is considered different invention as mentioned in the previous office action.
The Examiner understands that the Applicant may file a divisional application based on the non-elected claims.
Accordingly, claims: 30-32, 39, 41-42 and 48 have been considered in this office action.

Claim Objections
Claim 45 is objected to because of the following informalities:  
.
Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  
In claim 47, line 1, “claim 40” should read “claim 41”.
Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  
In claim 48, line 1, “claim 40” should read “claim 41”.
Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  
In claim 49, line 1, “claim 40” should read “claim 41”.
Appropriate correction is required.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-32, 39 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Qualcomm Incorporated (R1-164459 "UL Channel Design for Shortened TTI", of IDS, hereinafter ‘QUALCOMM’).
Regarding claim 30, QUALCOMM teaches an apparatus (Page 1/8 Section 2.1 Para 1-3: LTE UE) comprising:
at least one processor (Page 1/8  Section 2.1 Para 1-3: LTE UE); and
at least one memory including computer program code (Page 1/8 Section 2.1 Para 1-3: LTE UE),
wherein the at least one memory and the computer program code are configured to, with the at least one processor (Page 1/8 Section 2.1 Para 1-3: LTE UE), cause the apparatus at least to:
determine by a user equipment (Page 1/8 Section 2.1 Para 1-3: LTE UE), or Page 2/8 Section 2.2.1.1 UE or UEs) a candidate location of a transmission of an uplink reference signal in a channel (Pages 2/8-3/8 Section 2.2.1.1 UE,  Figure 2, Figure 3: it is desirable to place the DMRS transmission before the sPUSCH symbol transmission, where short PUSCH (sPUSCH) channels are transmitted over 1 symbol (Figure 2, Figure 3 ), or 2 symbols (see Pages 4/8-5/8 Section 2.2.2.1 Figure 6, Figure 7), uplink transmission comprising DMRSs in the candidate locations before a sTTI, as shown in Figures 2 and 6, (Page 2/8) achieved either by an explicit DMRS trigger bit in the UL grant (scheduled window for uplink transmission indicated by eNB for UE to determine, well known. See also Page 3/8 Proposal 2), or by an RRC level configuration (for UE by eNB, well known), (Page 3/8) Including a DMRS trigger in the UL grant enables flexible placement of DM-RS (determine candidate location) to suit the actual need);
determine by the user equipment a triggering window associated with the candidate location of the transmission of the uplink reference signal in the channel (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: UE is granted (scheduled window for uplink transmission) to transmit sPUSCH, where the triggering window comprises the multi-TTI assignment plus DMRSs (e.g. see Page 4/8 Figure 6, UE is granted with configurable delay D2=1 symbol (Figure 6), so the sPUSCH is transmitted in the 3rd and 4th symbols after DMRS in 1st symbol), and the configurable delay parameters can be D1/D2 (Figures 2, 6));
receive an uplink grant for a data transmission from a base station (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: UE is granted to transmit ), wherein the data transmission occurs on a short physical uplink shared channel (Page 3/8 Figure 4 or Page 5/8 Figure 8: UEs are transmitting sPUSCH); and
transmit the uplink reference signal based on the uplink grant being at least partially within the triggering window (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: (With) an explicit DMRS trigger bit in the UL grant. UE is granted to transmit DMRS and sPUSCH, where the triggering window comprises the multi-TTI assignment plus DMRSs. See also Page 3/8 Figures 3, 4 or Page 5/8 Figures 7, 8).

Regarding claim 31, QUALCOMM teaches wherein the uplink reference signal is an uplink demodulation reference signal or an uplink sounding reference signal (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1, Figures 3, 7: DMRS Transmission before sPUSCH symbol transmission in Figure 2 and Figure 3, or Figure 6 and Figure 7).

Regarding claim 32, QUALCOMM teaches wherein the uplink reference signal is transmitted during a short transmission time interval (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1, Figures 3, 7: DMRS Transmission in one symbol TTI (a short TTI compared to 1 ms TTI = subframe as shown in Page 2/8, Section 2.2, Figure 1) before sPUSCH symbol transmission in Figure 2 and Figure 3, or Figure 6 and Figure 7).

claim 39, QUALCOMM teaches wherein the triggering window includes at least one orthogonal frequency division multiplexing symbol in a subframe or at least one short transmission time interval (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: (With) an explicit DMRS trigger bit in the UL grant. UE is granted to transmit DMRS and sPUSCH, where the triggering window comprises the multi-TTI assignment plus DMRSs. See Page 3/8 Figures 3, 4 or Page 5/8 Figures 7, 8).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-42 and 48 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Qualcomm Incorporated (R1-164459 "UL Channel Design for Shortened TTI", of IDS, hereinafter ‘QUALCOMM’), or in the alternative under 35 U.S.C. 103 as being unpatentable over QUALCOMM in view of Lee et al. (US20180376495, with priority of us-provisional-application US 62333259. hereinafter ‘LEE’).
Regarding claim 41, QUALCOMM teaches an apparatus (Page 1/8 Section 2.1 Para 1-3: LTE eNB) comprising:
at least one processor (Page 1/8  Section 2.1 Para 1-3: LTE eNB); and
at least one memory including computer program code (Page 1/8  Section 2.1 Para 1-3: LTE eNB),
wherein the at least one memory and the computer program code are configured to, with the at least one processor (Page 1/8  Section 2.1 Para 1-3: LTE eNB), cause the apparatus at least to:
determine by a base station (Page 1/8  Section 2.1 Para 1-3: LTE eNB) a triggering window associated with a candidate location of a transmission of an uplink reference signal in a channel (Page 1/8, Section 2.1 Para 2: eNB can implement operational changes that ensure that legacy and low latency uplink channels are not interfering each other, thereby allowing for joint and seamless operation. (Pages 2/8-3/8 Section 2.2.1.1 ,  eNB, Figure 2, Figure 3: it is desirable to place the DMRS transmission before the sPUSCH symbol transmission, where short PUSCH (sPUSCH) channels are transmitted over 1 symbol (Figure 2, Figure 3 ), or 2 symbols (see Pages 4/8-5/8 Section 2.2.2.1 Figure 6, Figure 7), uplink transmission comprising DMRSs in the candidate locations before a sTTI, as shown in Figures 2 and 6, (Page 2/8) achieved either by an explicit DMRS trigger bit in the UL grant (scheduled window for uplink transmission determined and indicated by eNB for UE to determine, well known. See also Page 3/8 Proposal 2), or by an RRC level configuration (for UE by eNB, well known), (Page 3/8) Including a DMRS trigger in the UL grant enables flexible placement of DM-RS (determine candidate location) to suit the actual need);
transmit from the base station to a user equipment an uplink grant for a data transmission, wherein the data transmission occurs on a short physical uplink shared channel (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: (With) an explicit DMRS trigger bit in the UL grant. UE is granted (by eNB) to transmit DMRS and sPUSCH, See also Page 3/8 Figure 4 or Page 5/8 Figure 8);
receive the data transmission and the uplink reference signal from the user equipment, wherein the uplink reference signal is transmitted based on the uplink grant being at least partially within the triggering window (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: (With) an explicit DMRS trigger bit in the UL grant. UE is granted (by eNB) to transmit DMRS and sPUSCH, where the triggering window comprises the multi-TTI assignment plus DMRSs. See also Page 3/8 Figure 4 or Page 5/8 Figure 8);
perform a channel estimation based on the uplink reference signal (Page 2/8, Section 2.2.1.1: When the same UE is granted to transmit sPUSCH continuously, the DMRS for the previous transmission is good enough for the demodulation of the later sPUSCH transmission, as shown in Figure 3 (see Page 3/8), implying channel estimation based on uplink DMRS transmission); and
use the channel estimation to demodulate the data transmission (Page 2/8, Section 2.2.1.1: When the same UE is granted to transmit sPUSCH continuously, the DMRS for the previous transmission is good enough for the demodulation of the later sPUSCH transmission, as shown in Figure 3 (see Page 3/8), implying channel estimation and demodulation of data  transmission in sPUSCH based on uplink DMRS transmission).
However, assuming arguendo that the claim must be so narrowly construed such that QUALCOMM does not explicitly disclose perform a channel estimation based on the uplink reference signal, and use the channel estimation to demodulate the data transmission,  then alternatively,
In an analogous art, LEE teaches perform a channel estimation based on the uplink reference signal (Para [0099]: if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased. Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs (supported in US62333259, Page 35, [Proposal 1] PUSCH DMRS design)), and
use the channel estimation to demodulate the data transmission (Para [0099]: if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased. Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs (supported in US62333259, Page 35, [Proposal 1] PUSCH DMRS design)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LEE to the system of QUALCOMM in order to take the advantage of a technique for efficiently support short TTI for reducing latency for a service/UE sensitive to latency (LEE: Para [0002, 0099]).

claim 42, QUALCOMM, or combination of QUALCOMM and LEE applied to the method of claim 41, teaches wherein the uplink reference signal is an uplink demodulation reference signal or an uplink sounding reference signal (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1, Figures 3, 7: DMRS Transmission before sPUSCH symbol transmission in Figure 2 and Figure 3, or Figure 6 and Figure 7).

Regarding claim 48, QUALCOMM, or combination of QUALCOMM and LEE applied to the method of claim 41, teaches wherein the triggering window includes at least one Discrete Fourier Transform Spread orthogonal frequency division multiplexing symbol in a subframe or at least one short time transmission interval (Pages 2/8-5/8. Sections 2.2.1.1 and 2.2.2.1 and Figures 3, 7: (With) an explicit DMRS trigger bit in the UL grant. UE is granted to transmit DMRS and sPUSCH, where the triggering window comprises the multi-TTI assignment plus DMRSs. See Page 3/8 Figures 3, 4 or Page 5/8 Figures 7, 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (us-provisional-application US62333259), describing method of PUSCH DM-RS design for latency reduction
Pajukoski et al. (US20160323874), describing local area optimized uplink control channel
Kim et al. (US20190223204), describing method and user equipment for receiving downlink channel, and method and base station for transmitting downlink channel
Nory et al. (US20190215856), describing method and apparatus for scheduling uplink transmissions with reduced latency
Lee et al. (US20190098622), describing reducing latency in physical channels in an LTE network
Ibars Casas et al. (US20180302900), describing short transmission time interval (TTI)
Au et al. (US20150188650), describing system and method for adaptive TTI coexistence with LTE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAH M RAHMAN/Examiner, Art Unit 2413